MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be                                     Oct 11 2018, 9:09 am
regarded as precedent or cited before any                                     CLERK
court except for the purpose of establishing                              Indiana Supreme Court
                                                                             Court of Appeals
the defense of res judicata, collateral                                        and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Melinda K. Jackman-Hanlin                                 Curtis T. Hill, Jr.
Greencastle, Indiana                                      Attorney General of Indiana
                                                          Patricia C. McMath
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          October 11, 2018
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of: T.H., A.H.,                              18A-JT-898
E.H., and M.H. (Minor                                     Appeal from the Putnam Circuit
Children),                                                Court
and                                                       The Honorable Matthew L.
                                                          Headley, Judge
S.F. (Mother),
                                                          Trial Court Cause Nos.
Appellant-Respondent,                                     67C01-1708-JT-14
                                                          67C01-1708-JT-15
        v.                                                67C01-1708-JT-16
                                                          67C01-1708-JT-17
The Indiana Department of
Child Services,
Appellee-Petitioner




Court of Appeals of Indiana | Memorandum Decision 18A-JT-898 | October 11, 2018                   Page 1 of 9
      Baker, Judge.


[1]   S.F. (Mother) appeals the trial court’s order terminating her relationship with

      four of her children. Mother argues that the evidence is insufficient to support

      the order. Finding the evidence sufficient, we affirm.


                                                     Facts
[2]   Mother and J.H. (Father) are the parents of four children: T.H., born in May

      2009; A.H., born in February 2011; E.H., born in August 2013; and M.H., born

      in July 2014. Mother also has two older children who have a different father

      and who are not part of this case.


[3]   This family has been involved with the Department of Child Services (DCS)

      before. When T.H. was one month old, Mother broke his arm, resulting in an

      informal adjustment with DCS. Then, A.H. and T.H. were removed from their

      home in Illinois from January 2012 through November 2013, becoming wards

      of Illinois during that period. The reason for that removal and wardship was

      domestic violence between the parents.


[4]   On May 29, 2015, Indiana DCS received a report alleging that the four children

      were victims of neglect after Mother and Father engaged in domestic violence

      while the children were present in the home. As a result of the incident,

      Mother had significant bruising and one of her older children had scratches

      down his back after Father pushed him into a door frame. Mother admitted

      that she and Father had a history of domestic violence. Both parents were


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-898 | October 11, 2018   Page 2 of 9
      arrested following the incident; Mother eventually pleaded guilty to

      misdemeanor battery.1


[5]   The DCS investigator observed the children in the home on the date of the

      altercation. M.H. and E.H. were dirty. M.H. had a burn on her left thumb, red

      knots on the top and left side of her head, a bruise on her right cheek, a linear

      bruise on the right side of her back, and a scratch on her arm. T.H. had

      scratches on his arms, chest, and legs, a large linear bruise on his leg, and an

      engorged tick on his head. T.H. gave conflicting stories about how he got the

      bruise and scratches, ultimately saying that he was not allowed to talk about

      how he got them and admitting that Mother had hit him with a baseball bat.

      A.H. had a bruise on his left knee and he reported that Mother had hit him with

      a baseball bat. He also stated that his parents fight a lot and that they hit and

      kick each other. The children did not have any beds; instead, they slept on

      blankets on the floor.


[6]   On June 1, 2015, DCS filed a petition alleging that the children were children in

      need of services (CHINS) because of domestic violence and the bruising found

      on the children. The children were removed from the parents’ care and custody

      and placed in foster care. Both parents admitted to the allegations in the

      CHINS petition and the trial court found the children to be CHINS. On July 7,




      1
       Father was convicted of battery as a result of this incident. Additionally, at the time of the termination
      hearing in this case, he was facing charges of felony domestic battery and strangulation on his new wife in
      Vigo County.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-898 | October 11, 2018                    Page 3 of 9
      2015, the trial court entered a dispositional order requiring Mother to, among

      other things, participate with random drug screens, a parenting assessment, a

      mental health evaluation, a domestic violence assessment, and a substance

      abuse assessment. Mother was later referred to home-based counseling and

      anger management services.


[7]   Over the course of the CHINS case, Mother was largely compliant with services

      but failed to make significant progress on most issues. She regularly tested

      positive for marijuana, often exhibited anger towards the children during visits,

      quit her job, and failed to maintain independent housing. As recently as one

      month before the termination hearing, Mother continued to yell at the children

      during visits and frequently ended visits early by storming off in anger.

      Mother’s visits never progressed to unsupervised and the children were never

      returned to her care.2


[8]   On August 2, 2017, DCS filed a petition to terminate the parent-child

      relationship between Mother, Father, and the children. The termination

      hearing took place on October 19, 2017, and February 12, 2018. On March 13,

      2018, the trial court issued its order terminating the parent-child relationships.

      Mother now appeals.3




      2
       The children did briefly return to Father’s care, but they were returned to foster care after he engaged in
      domestic violence with his new wife.
      3
          Father has not appealed the termination order.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-898 | October 11, 2018                      Page 4 of 9
                                     Discussion and Decision
                                       I. Standard of Review
[9]    Mother’s sole argument on appeal is that the evidence does not support the trial

       court’s termination order. Our standard of review with respect to termination

       of parental rights proceedings is well established. In considering whether

       termination was appropriate, we neither reweigh the evidence nor assess

       witness credibility. K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1229

       (Ind. 2013). We will consider only the evidence and reasonable inferences that

       may be drawn therefrom in support of the judgment, giving due regard to the

       trial court’s opportunity to judge witness credibility firsthand. Id. Where, as

       here, the trial court entered findings of fact and conclusions of law, we will not

       set aside the findings or judgment unless clearly erroneous. Id. In making that

       determination, we must consider whether the evidence clearly and convincingly

       supports the findings, and the findings clearly and convincingly support the

       judgment. Id. at 1229-30. It is “sufficient to show by clear and convincing

       evidence that the child’s emotional and physical development are threatened by

       the respondent parent’s custody.” Bester v. Lake Cty. Office of Family & Children,

       839 N.E.2d 143, 148 (Ind. 2005).


[10]   Indiana Code section 31-35-2-4(b)(2) requires that a petition to terminate

       parental rights for a CHINS must make the following allegations:


               (A)      that one (1) of the following is true:



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-898 | October 11, 2018   Page 5 of 9
                 (i)     The child has been removed from the parent for at
                         least six (6) months under a dispositional decree.


                 (ii)    A court has entered a finding under IC 31-34-21-5.6
                         that reasonable efforts for family preservation or
                         reunification are not required, including a
                         description of the court’s finding, the date of the
                         finding, and the manner in which the finding was
                         made.


                 (iii)   The child has been removed from the parent and
                         has been under the supervision of a local office or
                         probation department for at least fifteen (15) months
                         of the most recent twenty-two (22) months,
                         beginning with the date the child is removed from
                         the home as a result of the child being alleged to be
                         a child in need of services or a delinquent child;


        (B)      that one (1) of the following is true:


                 (i)     There is a reasonable probability that the conditions
                         that resulted in the child’s removal or the reasons
                         for placement outside the home of the parents will
                         not be remedied.


                 (ii)    There is a reasonable probability that the
                         continuation of the parent-child relationship poses a
                         threat to the well-being of the child.


                 (iii)   The child has, on two (2) separate occasions, been
                         adjudicated a child in need of services;


        (C)      that termination is in the best interests of the child; and


Court of Appeals of Indiana | Memorandum Decision 18A-JT-898 | October 11, 2018   Page 6 of 9
               (D)      that there is a satisfactory plan for the care and treatment
                        of the child.


       DCS must prove the alleged circumstances by clear and convincing evidence.

       K.T.K., 989 N.E.2d at 1230.


                                     II. Reasons for Removal
[11]   Mother’s only argument on appeal is that the trial court erred by finding that

       there is a reasonable probability that the conditions resulting in the initial and

       continued removal of the children from her care and custody will not be

       remedied.4


[12]   The reason that the children were originally removed from Mother’s care and

       custody was two-fold: domestic violence between the parents and the bruises

       found on some of the children. Mother notes that she and Father are no longer

       together; consequently, she maintains that domestic violence is no longer a

       concern. We note that the end of one relationship does not preclude domestic

       violence from arising in a future relationship if the underlying issues are not

       addressed. Regardless, even if we accept for argument’s sake that domestic

       violence is no longer an issue in this case, the other condition resulting in the

       initial removal—Mother’s anger issues and physical abuse of the children—

       continues to be a cause of significant concern.




       4
         Mother briefly mentions the other elements of the termination statute but does not make any argument
       related to them.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-898 | October 11, 2018                 Page 7 of 9
[13]   Indeed, Mother’s behavior with the children during visits is part of the reason

       they have continued to be removed from her care. She frequently yelled at the

       children during visits and stormed off in anger, ending the visits prematurely.

       This behavior occurred as recently as December 2017, in between the two days

       of the termination hearing. She continually favored the youngest child, M.H.,

       often ignoring the three older boys and failing to show them affection. The trial

       court found, based on these facts, that Mother “failed to demonstrate a

       minimally-acceptable level of anger control when dealing with her children and

       others.” Appellant’s App. Vol. II p. 26.


[14]   In addition to Mother’s inability to control her anger when with the children,

       they continued to be removed from her care because of issues related to her

       financial stability and sobriety. While Mother was able to maintain

       employment and independent housing for a time during the CHINS case, she

       quit her job several months before the termination hearing, remained

       unemployed, and was living with her grandmother. She also failed to comply

       with the trial court’s directive to refrain from drug use, testing positive for

       marijuana regularly throughout the CHINS case.


[15]   Mother emphasizes that she largely complied with court-ordered services. We

       do not disagree with that statement, but note that although she participated, she

       failed to benefit from those services. See In re A.H., 832 N.E.2d 563, 570 (Ind.

       Ct. App. 2005) (mere participation with services does not establish that

       conditions have been remedied if the services do not result in the needed change

       and the parent does not acknowledge a need for change). Mother did not

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-898 | October 11, 2018   Page 8 of 9
       benefit in any significant way from substance abuse treatment, home-based

       counseling, or anger management services. The simple truth is that Mother had

       over two years to work towards remedying the conditions that resulted in her

       children’s removal, but she failed to do so, and it is not fair to the children to

       make them live in limbo indefinitely. See, e.g., In re Campbell, 534 N.E.2d 273,

       275 (Ind. Ct. App. 1989) (holding that a court is not required to place children

       on a shelf until a parent is able to care for them properly).


[16]   We find that the evidence in the record supports the trial court’s conclusion that

       there is a reasonable probability that the conditions resulting in the initial and

       continued removal of the children from Mother’s care and custody will not be

       remedied. Therefore, the trial court did not err by terminating the parent-child

       relationship.


[17]   The judgment of the trial court is affirmed.


       May, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-898 | October 11, 2018   Page 9 of 9